Citation Nr: 1514337	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 14, 2008, the date of receipt of the claim for service connection.  

In January 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In March 2014, the Board remanded the claim for further development.  While on remand, in a December 2014 rating decision, the agency of original jurisdiction (AOJ) granted an initial 70 percent rating for PTSD, effective May 14, 2008, the date of receipt of the claim for service connection.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD manifests as occupational and social impairment with some mild to moderate deficiencies in family relations, social isolation, and lack of motivation for occupational activity due to symptoms such as lost sleep, nightmares, intrusive memories, irritability, hypervigilance, reduced concentration, and depressed mood, without more severe manifestations such as hallucinations, delusions, suicidal ideations, grossly inappropriate behavior, gross thought process or communications deficits, disorientation, and significant cognition and memory deficits that more nearly approximate total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a May 2008 letter, sent prior to the July 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the July 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective May 14, 2008.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service private, VA, and Vet Center records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
The Veteran was also afforded VA examinations in May 2009 and November 2014 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Moreover, in January 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2013 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher initial rating for PTSD, to include the nature, frequency, and severity of the Veteran's symptoms and the impact of such on his occupational and social impairment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in March 2014 in order to obtain additional treatment records and afford the Veteran a contemporaneous examination so as to assess the nature and severity of his PTSD.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the March 2014 remand directed the AOJ to schedule the Veteran for an appropriate VA examination to address the current level of severity of the mental health disability on appeal.  As noted above, the Veteran was afforded a VA examination in November 2014 that addressed his current symptoms with an opinion on their effect on occupation and social functioning.   Additionally, in the March 2014 remand, the AOJ was directed to send notice to the Veteran requesting any information concerning private treatment records for mental health care.  In September 2014, the AOJ sent such notice to the Veteran.  However, to date, no additional identification of private care providers or authorizations to obtain additional records have been received.   Furthermore, in accordance with the Board's directive to obtain VA treatment records dated from May 2013 to the present, the AOJ obtained VA treatment records dated through December 2014.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran served as a U.S. Army helicopter mechanic, crew chief, and door gunner including combat service in the Republic of Vietnam from October 1967 to October 1968.  He contended in statements in September 2008, July 2009, May 2011, and October 2014, and to clinicians during treatment and examinations that he participated in substantial and prolonged combat action.  Although not reflected in his Report of Transfer or Discharge (DD-214) in June 1969 or in a Correction (DD-215) issued in March 2009, his description of combat events is consistent with several letters of record from his commanding officers sent to members of Congress that recommended combat awards.  The Veteran further contented that his current PTSD is more severe than is contemplated by the currently assigned rating.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friend, unable to keep a job).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders. 

In a November 2008 letter, a VA Vet Center social worker noted that the Veteran had been receiving counseling for symptoms of PTSD since May 2008.  The social worker summarized the Veteran's reports of many intense combat situations and his destructive behavior after leaving the Army that included substance abuse, abandonment of several jobs, marital discord, and difficulty with college work.  The Veteran reported that he held numerous serial jobs over the years, some of which had very good potential, and which he was unable to hold for any length of time due to his inability to tolerate the bureaucracy regimentation and authoritarianism of work settings after his life and death experiences in combat.  The social worker noted the Veteran's symptoms of intrusive memories, nightmares, hypervigilance, startle response, difficulty sleeping, anxiety, teeth grinding, avoidance of crowds and social activities, diminished interest, irritability, lack of anger control, and difficulty concentrating, all experienced since combat service.  The social worker noted that the Veteran was unable to establish and maintain a career that would have provided for his family, and this has caused marital and personal distress over the years.  The Veteran was unable to tolerate, and has left promising jobs due to the effects of his traumatic experiences, and has had health and relationship impairments he has not been close to his children, and his marriage has come near to divorce on a number of occasions as a result of his problems with alcohol and anger.  

In a June 2009 addendum, the VA social worker noted that the Veteran had been attending weekly individual counseling sessions with worsening symptoms of anxiety and chronic exhaustion.  The social worker found that the Veteran experienced serious impairment in occupational and social functioning because of a lack of regular employment and marital stress. 

In letters in July 2008 and April 2009, a private psychiatrist noted that he provided mental health treatment concurrent with the VA counseling.  Clinical records were not included, but the psychiatrist concurred in a diagnosis of PTSD, prescribed anti-depressive medication, and assigned a GAF score of 40 without explanation.

In May 2009, a VA psychologist noted a review of the claims file and the Veteran's history of VA counseling and privately prescribed medication since May 2008 which the Veteran reported as being helpful, educational, and improved sleep and reduced anxiety.  The psychologist summarized the Veteran's reported combat experiences and his immediate post-service social and occupational struggles.  He reported that he had been married for 38 years but that the marriage was strained because of his mental health problems.  However, he reported that his marriage was currently good with close relationships with three children and seven grandchildren.  He reported a history of interpersonal violence and limited social skills and contacts.  After working at three jobs to keep his mind busy, eventually became successful as a self-employed real estate broker and in running a construction business for more than 20 years.  He reported that he was still working, that he was preparing a manuscript of his combat experiences, and that he enjoyed golf in his free time.

On examination, the psychologist noted a blunted aspect and numb mood but no communications, judgment, or thought process deficits. The Veteran displayed above average intelligence and insight.  The Veteran experienced intrusive and fleeting thoughts of harming others in self-defense and had a remote history of fighting but had no panic attacks, delusions, or suicidal ideations.  The psychologist noted no remote memory deficits but short term memory deficits that she attributed to aging.  The psychologist also noted mild disorientation because the Veteran identified the day of the month in error by one day.  The psychologist assessed the Veteran's reported and observed symptoms with the DSM-IV criteria and diagnosed PTSD arising from combat events.  While noting more severe symptoms in the Veteran's post-service history, the psychologist assigned a GAF score of 65, indicating a mild level of impairment at the present time. 

In July 2009, the RO granted service connection for PTSD and assigned a 30 percent rating under Diagnostic Code 9411.  

During the January 2013 Board hearing, the Veteran testified that, since the start of treatment in 2008, he had been prescribed various medications to improve sleep and reduce nightmares and weekly panic attacks.  He reported difficulty remembering names and maintaining motivation and that previously dealt with symptoms by keeping busy, but now had more time to reflect on his combat experiences and write a book about them.  He testified that he continued to receive periodic VA mental health care, maintained a real estate broker's license, and worked about eight hours per week while receiving Social Security Administration retirement benefits.  He acknowledged an ongoing relationship with his spouse, children, and two close friends.  

In March 2014, the Board remanded the claim in part to obtain a current mental health examination and current VA outpatient treatment records.  In September 2014, the RO advised the Veteran of the opportunity to identify any additional records of private treatment, but no response was received.  

The Veteran received VA outpatient mental health treatment every one or two months in 2014.  Clinicians noted relatively stable symptoms and limitations throughout the year.  The Veteran continued to use medication to reduce nightmares and insomnia.  Clinicians noted that the Veteran had a remote history of striking his wife during sleep, but there was no mention of daytime panic attacks.  The Veteran reported getting along well with his spouse, enjoying vacations, playing golf with high school friends, and staying busy with work.  He reported that his anxiety increased when he was idle and in response to news about military action overseas. Clinicians noted no thought process, memory, or concentration deficits and no delusions, hallucinations, or suicidal ideations.  GAF scores were consistently 65.  
  
In November 2014, another VA psychologist noted a review of the claims file, and performed a mental health examination.  The psychologist noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships, which is somewhat at odds with the previous indication that the Veteran only had difficulty in establishing and maintaining relationships.  The psychologist noted that the Veteran displayed every symptom in every criterion for a diagnosis of PTSD.  The psychologist noted that the Veteran continued to live with his spouse of 44 years and commented that the Veteran's gradual retirement from self-employment was a form of avoidance and reclusiveness.  The psychologist found that the disorder caused occupational and social impairment with reduced reliability and productivity and that the Veteran was capable of managing his own financial affairs.  

Public information from state government sources show that the Veteran maintained an active real estate broker's license and current filings for his construction company.   

In a December 2014 rating decision, the AOJ granted an initial 70 percent rating for PTSD, effective May 14, 2008, the date of receipt of the claim for service connection.  

The Board finds that an initial rating in excess of 70 percent for PTSD is not warranted at any time during the period covered by this appeal.  The Veteran is competent and credible in his reports of intense, prolonged combat, his symptoms and impairment during the years immediately after service, and his current symptoms and limitations because his reports were consistent with the service records, consistently reported to clinicians, and were not challenged by clinicians and examiners as exaggerated or manipulative.  

Nevertheless, the dispositive issue is not the intensity of combat experiences or the diagnosis of PTSD, which is well established, but rather the level of occupational and social impairment imposed by this disability.  Here, the Board finds that the Veteran does not display the level of mental impairment associated with the next higher 100 percent rating and that his level of social and occupational functional impairment is not total.  

The 100 percent rating criteria provides example features of mental dysfunction such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of these have been reported by the Veteran or noted by clinicians and examiners.  Since the effective date of service connection, clinicians have noted no thought process or communications deficits, hallucinations, delusions, or grossly inappropriate behavior.  The Veteran's vague ideations of violence toward others were in the context of imagined self-defense situations.  Additionally, the Board finds that the psychologist's finding of disorientation warrants less weight because a one day error in the day of the month is a common occurrence in persons without mental disability.  The Veteran reported, and clinicians occasionally noted, mild short term memory deficits that one examiner attributed to aging.  However, the Veteran's written submissions describing his combat events are detailed, specific, and very articulate.  That the Veteran has the memory, cognition, and skill to prepare a book on his experiences weighs against a finding of total mental impairment.  

Regarding overall social and occupational capacity, the Board finds that the Veteran's impairment is well short of total.  The Board places less probative weight on the brief statements and GAF scores provided by his private physician because they were conclusory and not supported with clinical findings.  The Board places less weight on the opinion of the Vet Center counselor because his detailed report focused on the severity of combat events and the criteria for diagnosis with less rationale as relevant to current occupational and social impairment.  In fact, the counselor referred to job instability immediately after service, but did not acknowledge the Veteran's stable and successful self-employment for the past 20 years.  The Board places somewhat greater weight on the most recent 2014 outpatient treatment records that contain observations taken in the context of treatment.  These assessments show a higher and stable level of mild to moderate social and occupational function.  All VA examiners found that the disorder was best assessed as mild to moderate, which is consistent with the Veteran's lay statements of his activities and the clinical observations in the examination and record reviews.  

For example, examiners cited the Veteran's social isolation and a reluctance to attend church or events with crowds.  On the other hand, the Veteran maintained a decades-long marriage with good relationships with his children and grandchildren.  He reported that he enjoyed playing golf with a few old friends.  Even though the Veteran chose to retire, he maintained some level of activity in real estate or home projects.  The Veteran acknowledged on several occasions that his symptoms are suppressed when he is active and that he desired to keep busy.  He has been found by examiners to be capable of managing his financial affairs, and there is no evidence that he is unable to leave the home, drive an automobile, or appropriately interact with individuals in a business environment.  The Board acknowledges that the Veteran's combat experiences and intrusive memories were, and are, intense and that they impact his mood and sleep patterns.  The current 70 percent rating contemplates significant PTSD symptoms and level of impairment.  However, considering the Veteran's credible lay statements and the weight of the medical assessments, the Board finds that the effect of the symptoms of PTSD on the Veteran's occupational and social impairment is not total.  Therefore, a an initial rating in excess of 70 percent for PTSD is not warranted.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.   Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.   

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD renders him unemployable.  In this regard, as previously discussed, the record reflects that, while the Veteran is retired, he had previously been stably and successfully self-employment for over 20 years and, despite retiring, he maintained a real estate broker's license and worked about eight hours per week.  Moreover, as discussed previously, the evidence does not show that the Veteran's PTSD results in total occupational impairment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


